 

EXHIBIT 10.29

 

AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This Amendment to Asset Purchase Agreement, dated as of October 21, 2013 (the
“Amendment”), is entered into by and between NOVEL DRUG SOLUTIONS LLC, a New
Jersey limited liability company (“NDS”) and IMPRIMIS PHARMACEUTICALS, INC., a
Delaware corporation (“Imprimis” and together with NDS, the “Parties”, and each,
a “Party”).

 

WHEREAS, the Parties have entered into that certain Asset Purchase Agreement,
dated as of October 8, 2013 (the “Existing Agreement”); and

 

WHEREAS, the Parties hereto desire to amend the Existing Agreement on the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Existing Agreement.

 

2. Amendment to the Existing Agreement.

 

(a) As of the Effective Date (defined below), Section 1.16 of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Product” will mean any product, in any form or formulation, comprising
compositions comprising one or more of epinephrine, Shugarcaine, phenylephrine,
or lidocaine, in each case for use in the prevention or treatment of any
disease, state or condition in humans, which if made, used, offered for sale,
sold or imported absent rights under the Assigned Patent Rights would infringe a
valid claim of an issued patent within the Assigned Patent Rights.

 

(b) As of the Effective Date (defined below), Section 1.18 of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Technology” shall mean, collectively, (a) any product in any form or
formulation comprising any one or more compositions comprising one or more of
epinephrine, Shugarcaine, phenylephrine, or lidocaine; and (b) all methods of
manufacture and use of the foregoing.”

 

3. Patent Assignment. Pursuant to Section 2.3 of the Existing Agreement, on the
Effective Date, NDS shall cause John Scott Karolchyk to execute and deliver to
Imprimis the patent assignment in the form attached as Exhibit A (the “Patent
Assignment”) evidencing the sale, conveyance, transfer and assignment of certain
of the Assigned Patent Rights from NDS to Imprimis in accordance with this
Amendment and the Existing Agreement.

 

 

 

 

4. Date of Effectiveness; Limited Effect. This Amendment will become effective
as of the date first written above (the “Effective Date”). Except as expressly
provided in this Amendment, all of the terms and provisions of the Existing
Agreement are and will remain in full force and effect and are hereby ratified
and confirmed by the Parties. Without limiting the generality of the foregoing,
the amendments contained herein will not be construed as an amendment to or
waiver of any other provision of the Existing Agreement or as a waiver of or
consent to any further or future action on the part of any Party that would
require the waiver or consent of another Party. On and after the Effective Date,
each reference in the Existing Agreement to “this Agreement,” “the Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the Existing Agreement in any other agreements, documents or instruments
executed and delivered pursuant to, or in connection with, the Existing
Agreement, will mean and be a reference to the Existing Agreement as amended by
this Amendment.

 

5. Miscellaneous.

 

(a) This Amendment is governed by, and construed in accordance with, the laws of
the State of California, without regard to the conflict of laws provisions of
such State.

 

(b) This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective permitted successors and permitted assigns.

 

(c) The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

 

(d) This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

 

(e) This Amendment constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

 

[Remainder of Page Intentionally Left Blank]

 

2

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

  NOVEL DRUG SOLUTIONS, LLC         By: /s/ Scott Karolchyk   Name: Scott
Karolchyk   Title: Owner, R.Ph.         IMPRIMIS PHARMACEUTICALS, INC.        
By: /s/ Mark L. Baum   Name: Mark L. Baum   Title: CEO

 

3

 

 

EXHIBIT A

 

PATENT ASSIGNMENT

 

WHEREAS, I, John Scott Karolchyk, of 39 Woodlawn Terrace, Lake Hopatcong, New
Jersey 07849, U.S.A., has invented a certain new and useful invention entitled:

 

EPINEPHRINE-BASED COMPOSITIONS AND METHODS FOR FABRICATING THEREOF

 

U.S. Serial No.: 61/892,872, filed October 18, 2013

 

for which I am about to make or have made application for Letters Patent of the
United States; and

 

WHEREAS, Imprimis Pharmaceuticals, Inc, a corporation duly organized under the
laws of the United States of America, and having its principal place of business
at 12626 High Bluff Drive, Suite 105, San Diego, California 92130, U.S.A., is
desirous of acquiring all rights, title and interests in and to said invention,
said application(s), and in and to any and all Letters Patent which may be
granted for or upon said invention and application(s) in the United States of
America and anywhere in the world.

 

NOW THEREFORE, to all whom it may concern, be it known that for good and
valuable consideration, the receipt of which is hereby acknowledged, I, John
Scott Karolchyk, have sold, assigned and transferred, and by these presents do
sell, assign and transfer, unto said Imprimis Pharmaceuticals, Inc., the full
and exclusive right, title and interest, throughout the world, in, to and under
the following:

 

(a) said invention as fully set forth and described in the specification
prepared, and executed by us preparatory to obtaining Letters Patent of the
United States therefor;

 

(b) said application(s);

 

(c) any and all refilings, divisions, continuations and continuations-in-part of
said application(s);

 

4

 

 

(d) any and all Letters Patent of the United States of America which may issue
from said application(s), refilings, divisions, continuations and
continuations-in-part;

 

(e) any and all reissues and reexaminations of said Letters Patent of the United
States of America;

 

(f) any and all application(s) for Letters Patent upon said invention which may
hereafter be filed in any and all countries foreign to the United States of
America;

 

(g) any and all refilings, divisions and continuations of said foreign-filed
application(s);

 

(h) any and all Letters Patent of countries foreign to the United States of
America which may issue from the said foreign-filed application(s), refilings,
divisions and continuations; and

 

(i) any and all extensions of, and additions to, said Letters Patent of
countries foreign to the United States of America.

 

I, John Scott Karolchyk, further agree that upon request I will provide promptly
all pertinent facts and documents relating to said invention and said Letters
Patent and legal equivalents as may be known and accessible and will testify as
to the same in any interference, litigation or proceeding related thereto and
will promptly execute and deliver to Imprimis Pharmaceuticals, Inc. or its legal
representatives any and all papers, instruments or affidavits required to apply
for, obtain, maintain, issue and enforce said application(s), said invention and
said Letters Patent and said equivalents thereof which may be necessary or
desirable to carry out the purposes thereof.

 

All of the above shall be held and enjoyed by said Imprimis Pharmaceuticals,
Inc. for its own use and benefit, and for its successors, legal representatives
and assigns, to the full end of the term for which said Letters Patent may be
granted, and I hereby authorize and request the Commissioner of Patents and
Trademarks to issue the said Letters Patent in accordance with this Assignment.

 

5

 

 

      Date   John Scott Karolchyk

 

State/Commonwealth

of: _________________________

County of: ___________________

 

On this _______ day of _________________, 2013, before me, the undersigned
notary public, personally appeared_______________, proved to me through
satisfactory evidence of identification, which was ___________________________,
to be the person whose name is signed on the preceding or attached document in
my presence.

 

(SEAL) Notary Public: __________________________       My Commission Expires:
_____/_____/_____

 

6

 

 